/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       April 4, 2014

                                   No. 04-13-00311-CV

                                    Jesus CASTILLO,
                                        Appellant

                                              v.

                                     David PEEPLES,
                                         Appellee

                From the 111th Judicial District Court, Webb County, Texas
                          Trial Court No. 2012-CVQ-001355-D2
                      Honorable J. Manuel Banales, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court